Citation Nr: 1755808	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-12 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include bipolar disorder, anxiety disorder, and posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, anxiety disorder, and PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  He died in February 2013.  The appellant is his surviving spouse.  

These matters come before the Board of Veterans' Appeals (Board) from July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana.  The Veteran's claims file is now in the jurisdiction of the New Orleans, Louisiana RO.

The Veteran initially claimed entitlement to service connection for PTSD, but treatment records suggest additional psychiatric diagnoses.  Thus, the Board has characterized the claim to include any acquired psychiatric disorder, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of service connection for an acquired psychiatric disorder, to include bipolar disorder, anxiety disorder, and PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A January 2005 rating decision denied service connection for PTSD.

2. Evidence received since the January 2005 rating decision does related to an unestablished fact necessary to substantiate the Veteran's claim for service connection for an acquired psychiatric disorder, to include bipolar disorder, anxiety disorder, and PTSD, and does raise a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1. The January 2005 rating decision that denied service connection for PTSD is final.  38 U.S.C. § 7105 (2012).

2. Evidence received since the January 2005 rating decision is new and material, and the claim for service connection for an acquired psychiatric disorder, to include bipolar disorder, anxiety disorder, and PTSD, is reopened.  38 U.S.C. §§5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

A January 2005 rating decision denied service connection for PTSD.  The rating decision explained that based on a review of the Veteran's available VA treatment records and a December 2004 VA PTSD examination, the Veteran did not have a current diagnosis of PTSD, or any other psychiatric disability.  The Veteran did not appeal that determination, and new and material evidence was not received within one year of the decision.  Therefore, the January 2005 rating decision became final.

Evidence of record at that time included the Veteran's service treatment records (STRs), the December 2004 VA examination, and post-service VA treatment records from August 2004 through January 2005.

Evidence received since the January 2005 rating decision includes updated VA treatment records and a June 2008 VA examination.  On June 2008 VA examination, the examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD, but bipolar disorder and a personality disorder, not otherwise specified with narcissistic features were diagnosed.  Additionally the updated VA treatment records show diagnoses of bipolar disorder and anxiety disorder, not otherwise specified (see VA psychiatry notes November 15, 2006, March 15, 2007, October 2, 2007, November 15, 2007, and April 15, 2008).  The claim was previously denied because the Veteran did not have a diagnosis of PTSD.  While the new evidence does not provide a diagnosis of PTSD, the evidence reflects diagnoses of other psychiatric disorders.  As the claim has been expanded under Clemons v. Shinseki to include any acquire psychiatric disorder, the new evidence thus includes evidence of a previously unestablished fact, a current diagnosis of a psychiatric disorder.  That evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim and cures the evidentiary defect that existed at the time of the prior denial.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In light of the foregoing, the Board finds that the Veteran's claim for service connection for an acquired psychiatric disorder, to include bipolar disorder, anxiety disorder, and PTSD, is reopened; however, further development is required prior to adjudication.


ORDER

New and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder, to include bipolar disorder, anxiety disorder, and PTSD.


REMAND

The Board finds that further development of the record is needed for a proper de novo consideration of the Appellant's Claim.  Specifically, an examination to ascertain the etiology of the Veteran's variously diagnosed psychiatric disability is necessary.  The reopening of a claim triggers VA's duty to assist by arraigning for an examination or securing an advisory medical opinion.  See 38 C.F.R. § 3.159 (c)4; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Additionally, it appears that pertinent private treatment records are outstanding.  On December 2004 VA examination the Veteran reported that he had been treated by a private physician in Lake Charles, Louisiana for the previous seven or eight years and was prescribed medication "to control [his] aggression and slow down [his] anger."  The records of such private treatment are not associated with the record, and do not appear to have been sought.  As they are likely to contain pertinent information, they should be obtained.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Appellant to provide the names and addresses of all private medical providers who treated the Veteran for psychiatric complaints since service.  After securing the necessary release, take all appropriate action to obtain these records, including records from the private physician in Lake Charles, Louisiana.

2. After the completion of the above, the AOJ should arrange for the Veteran's claim file to be forwarded to an appropriate physician for an advisory medical opinion regarding the nature and etiology of any psychiatric disorders that were diagnosed during the appeal period.  The entire record, including this remand, must be reviewed by the examiner.  Based on the record, the examiner should provide an opinion to the following:

(a)  Identify all psychiatric disorders diagnosed during the period on appeal, to specifically include whether the Veteran has PTSD. 

(b) If a diagnosis of PTSD is warranted, the examiner should provide an opinion as to if it is at least as likely as not that the Veteran's PTSD is related to the Veteran's confirmed combat stressor and/or a fear of hostile military or terrorist activity as a result of his service in Vietnam.

(c) For any psychiatric disability diagnosed other than PTSD, to include bipolar disorder and anxiety disorder, is it at least as likely as not related to the Veteran's active duty service, to include as due to the Veteran's confirmed combat stressor and/or fear of hostile military or terrorist activity during his active duty service?  

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


